Citation Nr: 1514213	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-17 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for partial blindness.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder and posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for a back disability. 

6.  Entitlement to service connection for partial blindness. 

7.  Entitlement to service connection for bilateral hearing loss. 

ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1971. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from December 2008, February 2010, and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran originally filed a claim to establish service connection for a nervous condition.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for an acquired psychiatric disorder, a back disability, partial blindness, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for an acquired psychiatric disorder, claimed as a nervous condition, and for a back disability were last denied in an August 1984 rating decision that was not appealed, nor was any new and material evidence received within the appeal period.

2.  Evidence received since the final August 1984 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and for a back disability.

3.  The Veteran's claim for entitlement to service connection for partial blindness was last denied in a July 1972 rating decision that was not appealed, nor was any new and material evidence received within the appeal period.

4.  Evidence received since the final July 1972 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for partial blindness.


CONCLUSIONS OF LAW

1.  The August 1984 rating decision that denied service connection for an acquired psychiatric disorder and a low back disability is final.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final August 1984 rating decision is new and material; the criteria to reopen the claims for service connection for an acquired psychiatric disorder and a back disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The July 1972 rating decision that denied service connection for partial blindness is final.  38 U.S.C.A. § 4005(c) (West 1970), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence received since the final July 1972 rating decision is new and material; the criteria to reopen the claim for service connection for partal blindness have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence Legal Criteria 

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

Acquired Psychiatric Disorder and a Back Disability

In June 1972, the Veteran filed a claim for, inter alia, a nervous condition and emotional instability.  The claim was denied in a July 1972 rating decision, on the basis that the conditions were constitutional or developmental abnormalities and therefore not disabilities for VA purposes.  Although the Veteran was notified of this rating decision and his appellate rights, he did not timely perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the July 1972 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1970), 38 C.F.R. §§ 3.104, 19.118, 19.53 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In June 1983, the Veteran filed a petition to reopen his claim for a nervous condition and submitted a claim for service connection for a back disability.  An August 1984 rating decision denied the Veteran's petition to reopen.  It also denied his service connection claim for a back disability, on the grounds that the condition was not incurred in or aggravated by service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not file an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the August 1984 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1984); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In April 1991, the Veteran filed a petition to reopen his claim for an acquired psychiatric disorder, claimed as depression, suicide attempt, and emotional problems.  In December 2007, the Veteran filed a petition to reopen his claim for a back disability.  A December 2008 rating decision denied the Veteran's petition to reopen his claim for a low back disability.  A February 2010 rating decision denied the Veteran's petition to reopen his previously denied claim for an acquired psychiatric disorder.  The Veteran timely appealed.  

Although the December 2008 and February 2010 rating decisions denied the Veteran's petitions to reopen, the Board is required to address the issues of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final August 1984 rating decision includes lay statements from the Veteran, VA treatment records, VA examination reports, and private treatment records.  The evidence is new, in that it was not previously of record at the time of the August 1984 rating decision.  Furthermore, the evidence is material because it addresses whether the Veteran's acquired psychiatric disorder and low back disability are related to service and whether the Veteran has a psychiatric disorder for VA purposes.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a low back disability are reopened.

Left Eye Partial Blindness

In June 1972, the Veteran filed a claim, inter alia, for partial blindness.  The claim was denied in a July 1972 rating decision, on the basis that partial blindness was not shown on examination.  Although the Veteran was notified of this rating decision and his appellate rights, he did not timely perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the July 1972 rating decision became final.  38 U.S.C.A. § 4005(c) (West 1970), 38 C.F.R. §§ 3.104, 19.118, 19.53 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In March 2008, the Veteran filed a petition to reopen his claims that were denied in the August 1984 rating decision.  In connection with that petition, the Veteran submitted medical evidence related to his previously denied claim for partial blindness.  The AOJ construed that to encompass a petition to reopen the claim for partial blindness, which was denied in the July 1972 rating decision.  In August 2008, the Veteran submitted a request to withdraw his petition to reopen his claim for partial blindness.  In a December 2010 letter, the Veteran requested to "reinstate" his claim for partial blindness.  An April 2012 rating decision denied the Veteran's petition to reopen his claim.  The Veteran timely appealed. 

Although the April 2012 rating decision denied the Veteran's petition to reopen, as noted above, the Board is required to address the issue of new and material evidence in the first instance.  

Evidence received since the last final July 1972 rating decision includes lay statements from the Veteran, VA treatment records, and private treatment records.  The evidence is new, in that it was not previously of record at the time of the July 1972 rating decision.  Furthermore, the Veteran's lay statements, VA treatment records, and a September 1982 letter from Dr. Scott are material because they note that the Veteran is diagnosed with optic atrophy, secondary to trauma, and address the circumstances surrounding that trauma.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for left eye partial blindness is reopened.  38 U.S.C.A. § 4005(c) (West 1982), 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for a back disability is reopened.

New and material evidence having been received; the claim of entitlement to service connection for partial blindness is reopened.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The evidence indicates that there are outstanding private treatment records relevant to the present appeal.  In a September 1982 statement, the Veteran indicated that he received eye treatment from Dr. Scott and Dr. Helde, both of Inglewood, California.  While a September 1982 letter from Dr. Scott to Dr. Helde is of record, the underlying treatment records have not been obtained.  A March 2008 VA treatment record noted that the Veteran had been treated for back pain at the Pain Management Clinic in La Verne.  In a June 2012 letter, the Veteran noted that while some records from Dr. Small had been obtained there were still outstanding records.  In support of his contention, the Veteran enclosed appointment reminder cards.  A review of the claims file indicates that some of the records noted by the Veteran are outstanding.  In a June 2014 letter, the Veteran indicated that he received treatment at the Nashville Vet Center.  As all these records are relevant to the Veteran's claims, they should be obtained.  

Additionally, the Board finds that VA has not fulfilled its duty to assist with respect to certain previously requested treatment records.  

A December 1971 VA treatment record indicates that prior to being admitted at the VA hospital, the Veteran had been treated at the San Bernardino County Hospital.  In July 1972, VA requested those hospital records from December 6, 1971 to January 17, 1972.  A negative response was not received and VA did not make any additional requests.  Accordingly, VA has not fulfilled its duty to assist.  On remand, reasonable efforts must be made to obtain the outstanding treatment records.  38 U.S.C.A. § 5103A(2)(B) (West 2014) (stating reasonable efforts requires VA to make at least two requests for private records unless the first requests makes it evident that further requests would be futile).

In a December 2011 letter, the Center for Spine and Joint and Neuromuscular Rehabilitation informed VA that they would not provide the requested records free of charge.  In a March 2012 letter, VA informed the Veteran that VA could not pay to obtain the Veteran's record.  However, the notice letter failed to comply with the requirements of 38 C.F.R. § 3.159(e) (2014).  Specifically, it only referenced from the records Center for Spine and Joint and Neuromuscular Rehabilitation - Dr Son Le, it made no reference to Dr. Isaac, who as evidenced by the record was one of the Veteran's treatment providers at that facility.  Accordingly, the Board finds that the Veteran has not been provided proper notice in accordance with 38 C.F.R. § 3.159(e)( 2014).

The Board further finds that additional development is required to corroborate the Veteran's asserted PTSD stressors.  In a March 2012 memorandum, VA made a formal finding that there was not sufficient information to corroborate stressors for the Veteran's PTSD claim.  The memorandum noted that the Veteran had not provided any information concerning any specific stressors.  In an August 2013 letter, the Veteran provided additional stressor information.  Specifically, he asserted that as punishment for slipping during guard duty, his First Sergent told him to scrub the sidewalk with a six-inch rock until it was a pebble.  He noted that he also received an Article 15 as punishment.  He further reported that he was involved in a helicopter crash, that he witnessed wounded and dead soldiers while assisting the 25th aviation unit to medivac out casualties, that he was on flights that received incoming gunfire, and that his base was frequently attacked.  In light of these details, the Board finds that additional efforts are warranted to corroborate the Veteran's asserted stressors.  

As will be discussed below, the Board finds that the VA examination reports of record are inadequate to adjudicate the Veteran's claims.  Accordingly, the Board finds that the Veteran must be provided new VA examinations to assess the nature and etiology of his hearing loss, back disability, and any acquired psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With regard to his claim for hearing loss, the Veteran was afforded A VA examination in October 2008.  Additionally, an addendum opinion was obtained in November 2008.  The November 2008 examination report did not contain an etiological opinion because the Veteran's claims file was not available for review.  In the November 2008 addendum, the examiner opined that the Veteran's hearing loss was less likely than not related to service.  In support the examiner explained that although he was exposed to acoustic trauma, the Veteran's service treatment records (STR) indicated that he left service with normal hearing bilaterally.  Therefore, it was less likely than not that his current hearing loss was related to service.  The examiner noted that it was more likely due to the Veteran's post-service November or December 1971 head injury.  As the examiner based his negative etiological opinion on the absence of hearing loss at separation and did not explain the significance of the Veteran's post-service head injury, the Board finds that the examiner's rational is inadequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that to be adequate an opinion must contain clear conclusions with supporting data and a reasoned explanation connecting the two); Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  The Veteran was provided another VA examination in August 2011; however, that examiner also improperly relied upon the absence of hearing loss at separation as the basis for his negative etiological opinion.  

With regard to the Veteran's claim for an acquired psychiatric disorder, he was provided a VA examination in September 2011.  However, the Board finds that examination report to be inadequate because, in opining that the Veteran did not meet the diagnostic criteria for PTSD or any other mental disorder, the examiner failed to address the extensive private and VA treatment records indicating the presence of psychiatric disorders including major depressive disorder, an unspecified mood disorder, adjustment disorder, schizotypal features, and insomnia.  Accordingly, the Board finds that a new VA psychiatric examination is warranted.  

With regard to his back claim, in rendering the negative etiological opinion, the February 2012 VA examiner's rationale was that the passage of time since his military service, the nonspecific nature of his physical injuries, and the significant family history of arthritis suggested that the Veteran's back pain and degenerative disc disease (DDD) with impingement had multiple causes.  The examiner did not explain the significance of those factors or address that Veteran's assertion that because of his family history his back disability pre-existed service, that he was predisposed to developing DDD and that the repetitive work and heavy lifting in service aggravated his predisposition and wore down his cartilage faster.  The examiner also failed to address Dr. Watterson's August 2011 statement that it was not impossible that the Veteran's degenerative arthritis of the spine was a sequela of his reported in-service back injury.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from January 2015 to present.

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding treatment for his disabilities on appeal, to include treatment records from Dr. Scott, Dr. Helde, San Bernardino County Hospital, the Pain Management Clinic in La Verne, and the Nashville Vet Center. 

Thereafter make reasonable efforts to obtain the identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If records are identified but not obtained, in accordance with 38 C.F.R. 3.159(e) (2014), inform the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that he is ultimately responsible for providing the evidence, (4) that the claim will be adjudicated based on the records available, and (5) that if the missing records are later obtained, the claim may be readjudicated.

3.  Provide the Veteran with a proper notice that meets the requirement under 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014) regarding VA's inability to obtain treatment records from Center for Spine and Joint and Neuromuscular Rehabilitation.

4.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors, to include those described in his August 2013 letter, including forwarding a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the JSRRC.  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.  The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

5.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, and have been sufficiently corroborated or verified. 

6.  Thereafter, provide the Veteran with a VA audiological examination to assess the nature and etiology of his bilateral hearing loss.  The claims file and a copy of this remand must be reviewed by the examiner.  

The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss is causally related to military service, to include in-service noise exposure.  

In providing the requested opinion, the examiner should address the Veteran's in-service audiograms, to include the medical significance of any documented shift in hearing acuity, and the Veteran's lay statements.  In doing so, the examiner should presume the Veteran is competent to report matters within his own personal knowledge, including exposure to loud noise and diminished hearing.

If the Veteran's hearing loss is not consistent with noise exposure, the examiner must provide a rationale for why that is so.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The examiner should not rely solely on the absence of hearing loss in service as a basis for any opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The examiner must provide complete rationales for all conclusions reached.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of his back disability.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  The examiner is asked to address:

a.  Identify all diagnosable back disabilities.

b.  For any diagnosed back disability, state whether the evidence clearly and unmistakably establishes that the Veteran's back disability preexisted service.  

c.  If any diagnosed back disability clearly and unmistakably (obvious, manifest, and undebatable) existed prior to service, is the disorder a congenital defect or a disease.  

[Note: a defect is generally not considered capable of improving or deteriorating while a disease generally refers to a condition that is considered capable of improving or deteriorating].

d.  If the examiner determines that any back disability is a congenital defect, the examiner is asked to indicate whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed disease or injury in service that resulted in additional disability.

e.  If the examiner determines that the Veteran's pre-existing back disability is not a congenital defect but rather a congenital disease or disability, was it clearly and unmistakably not aggravated by service.  

In other words, was any increase clearly and unmistakably due to the natural progression of the disability.

The examiner is instructed that clearly and unmistakably requires that the evidence be obvious, manifest, and undebatable.  Cotant v. Principi, 17 Vet. App. 116 (2003).

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

f.  If the examiner determines the Veteran's back disability did not clearly and unmistakably pre-exist service, state whether it is at least as likely as not (50 percent or greater degree of probability) that any back began in service, was caused by service, or is otherwise related to military service.

In rendering the requested opinions, the examiner should address Dr. Watterson's August 2011 opinion, that it was possible that the degenerative arthritis of the Veteran's spine was a sequelae of his reported in-service back injury, and the February 2012 VA examiner's statement that the Veteran's significant family history of arthritis was one factor that suggested that the Veteran's back pain and DDD had multiple causes.  

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The examiner must provide a complete rationale for any opinion offered.  

8.  Schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this Remand must be made available to, and reviewed by, the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to:

a. Identify all applicable psychiatric disorders. 

In making this determination, the examiner should determine whether the Veteran has a current diagnosis of PTSD based on the applicable DSM criteria and, if any such criteria are not adequately met for a diagnosis of PTSD, the examiner must explain, in detail, why they are not.

b.  If the Veteran has PTSD and any of his asserted stressors have been verified, the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD.

c.  If a psychiatric disorder other than PTSD is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in service, was caused by service, or is otherwise related to service.

A complete rationale must be provided for all opinions.

9.  Thereafter, readjudicate the claims.  If any benefit is not granted in full, the Veteran and his representative, if any, must be issued a supplemental statement of the case (SSOC) that informs him of the laws and regulations pertaining to his claim.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



Department of Veterans Affairs


